10-1956-ag
         Vaval v. Holder
                                                                                       BIA
                                                                                    Page, IJ
                                                                               A029 524 074
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8th day of July, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                       Circuit Judges.
11       _______________________________________
12
13       JEAN PATRICK VAVAL, a.k.a. PATRICK J.
14       VAVAL, a.k.a. PATRICK SHERISKA, a.k.a.
15       JEAN VAVAE,
16                Petitioner,
17
18                         v.                                   10-1956-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:               Fay Y. Parris, New York, New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Emily Anne Radford,
29                                     Assistant Director; Kohsei Ugumori,
30                                     Attorney, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DISMISSED.

 5       Petitioner Jean Patrick Vaval, a native and citizen of

 6   Haiti, seeks review of an April 15, 2010, order of the BIA

 7   affirming immigration judge (“IJ”) Alan Page’s November 25,

 8   2009, denial of his application for deferral of removal

 9   under the Convention Against Torture (“CAT”).     In re Jean

10   Patrick Vaval, No. A029 524 074 (B.I.A. April 15, 2010),

11   aff’g No. A029 524 074 (Immig. Ct. N.Y. City Nov. 25, 2009).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history of this case.

14       Under 8 U.S.C. § 1252(a)(2)(C), we lack jurisdiction to

15   review any final order of removal against an alien who is

16   removable by reason of having been convicted of an

17   aggravated felony.     Although we have never expressly held

18   that this jurisdictional bar applies to claims for deferral

19   of removal under the CAT, we have assumed, without

20   discussion, that it is indeed applicable to such claims.

21   See De La Rosa v. Holder, 598 F.3d 103, 107 (2d Cir. 2010);

22   see also Poole v. Mukasey, 522 F.3d 259, 262 (2d Cir. 2008).

23   Thus, because Vaval was found removable as an aggravated

                                     2
 1   felon, we find, as we did in Poole, that we lack

 2   jurisdiction to consider his challenge to the agency’s

 3   denial of his claim for deferral of removal.     See 8 U.S.C.

 4   § 1252(a)(2)(C); see also Poole, 522 F.3d at 262.

 5       Notwithstanding 8 U.S.C. § 1252(a)(2)(C), we retain

 6   jurisdiction to consider any “constitutional claims or

 7   questions of law” raised in a petition for review.     See

 8   8 U.S.C. § 1252(a)(2)(D).    Here, Vaval argues that the

 9   agency erred by failing to consider evidence in the record,

10   specifically (1) country conditions evidence documenting

11   human rights abuses in Haiti; (2) the testimony and

12   supporting documentation of his expert witness, Michelle

13   Karshan; and (3) a medical report documenting his

14   preexisting injuries.    However, we have rejected the notion

15   that the agency must “expressly parse or refute on the

16   record each individual argument or piece of evidence offered

17   by the petitioner.”     Jian Hui Shao v. Mukasey, 546 F.3d 138,

18   169 (2d Cir. 2008); see also Xiao Ji Chen v. U.S. Dep’t of

19   Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006) (presuming

20   that the agency “has taken into account all of the evidence

21   before [it], unless the record compellingly suggests

22   otherwise”).   In any event, both the BIA and the IJ


                                     3
 1   explicitly considered the above-cited evidence in finding

 2   that Vaval failed to establish his eligibility for deferral

 3   of removal.     Thus, Vaval’s challenge to the agency’s

 4   decision is “essentially a quarrel about fact-finding or the

 5   exercise of discretion” rather than a constitutional or

 6   legal claim.     See Barco-Sandoval v. Gonzales, 516 F.3d 35,

 7   39 (2d Cir. 2008).     Accordingly, we lack jurisdiction to

 8   consider his petition for review.     See 8 U.S.C.

 9   § 1252(a)(2)(C) and (D); Poole, 522 F.3d at 262.

10       For the foregoing reasons, the petition for review is

11   DISMISSED.     As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                     4